DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/7/20, 11/24/20, and 9/7/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim uses the the term “it” in line 8.  The Examiner suggests amending the claim to not include this terminology.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the claim uses the the term “it” in line 9.  The Examiner suggests amending the claim to not include this terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sherts et al. (US 2013/0165956 A1) (“Sherts”).
Regarding claim 1, Sherts discloses (Figures 12A and 12B; in paragraph 0994, Sherts discloses that the suture passer guide can be similar in form and function to the like components of the suture passer guide 108) a method for positioning a locator (218), the method comprising: inserting a tissue locator through an opening in a tissue wall (Figures 9A and 9B); and distally advancing a proximal member (220), positioned proximal a proximal end of a first arm (228) of the tissue locator, to move a portion of the first arm from a first position (Figure 12A) to a second position (Figure 12B) that is separated from a longitudinal axis of the tissue locator by a greater distance than the first position.
Regarding claim 2, Sherts discloses (Figures 12A and 12B) that the proximal member (220) comprises a distally tapering body (222; paragraph 0294).
Regarding claim 3, Sherts discloses (Figures 12A and 12B) that the proximal member (220) comprises an outer surface extending from a proximal end to a distal end, the proximal end having a diameter in cross-section that is greater than a diameter of the distal end (paragraph 0294).

Regarding claim 5, Sherts discloses (Figure 12B) that a first portion of an outer surface of the first arm (228) extending from a distal end of the first arm is inclined outwardly from an outer surface of a shaft in a deployed state (see Figure 12B annotated below).

    PNG
    media_image1.png
    488
    381
    media_image1.png
    Greyscale

Regarding claim 6, Sherts discloses (Figure 12B) a second portion of the outer surface of the first arm (228), extending from a terminal end of the first portion, extends .

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gresl et al. (US 5,507,755) (“Gresl”).
Regarding claim 1, Gresl discloses (Figures 9A-10) a method for positioning a locator (10), the method comprising: inserting a tissue locator through an opening in a tissue wall (Figure 9A; Column 7, lines 18-22); and distally advancing a proximal member (14), positioned proximal a proximal end of a first arm (16, 18) of the tissue locator, to move a portion of the first arm from a first position (Figure 9A) to a second position (Figure 9B) that is separated from a longitudinal axis of the tissue locator by a greater distance than the first position (Column 7, lines 23-26).
Regarding claim 2, Gresl discloses (Figure 5A) that the proximal member (14) comprises a distally tapering body (64; Column 5, line 56).
Regarding claim 3, Gresl discloses (Figures 2A and 5A) that the proximal member (14) comprises an outer surface extending from a proximal end (40) to a distal end (42), the proximal end having a diameter in cross-section that is greater than a diameter of the distal end (Column 5, line 56).
Regarding claim 5, Gresl discloses (Figure 9B) that a first portion (18) of an outer surface of the first arm extending from a distal end of the first arm is inclined outwardly from an outer surface of a shaft (12) in a deployed state.
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gresl et al. (US 5,507,755) (“Gresl”) in view of Bennett, III (US 2006/0030868 A1) (“Bennett”).
Regarding claim 7, Gresl discloses (Figures 9A-9I) a method for positioning a locator (10), the method comprising: inserting a distal end of a tissue locator through an opening in a tissue wall (Figure 9A; Column 7, lines 18-22); distally advancing a proximally positioned member (14) to (i) orientate a penetrator receiver (74 in Figure 1; 216 in Figure 10) to receive a penetrator (88), and (ii) move a portion of a first arm (16, 18) of the tissue locator radially outwardly from a first position (Figure 9A) to a second position (Figure 9B), the second position being separated from a longitudinal axis of the tissue locator by a greater distance than the portion of the first arm in the first position (Column 7, lines 23-26), a distal end of the first arm having a fixed position (82) in relation to a shaft (12) from which it extends; and proximally moving the first arm 
In the same filed of endeavor, Bennett teaches (Figures 13a-13e) arm members (82) that are deployed radially outwardly from a first position to a second position, the second position being separated from a longitudinal axis of the tissue locator by a greater distance than the portion of the first arm in the first position.  Bennett teaches that proximally moving the first arm to contact the tissue wall slightly compresses the tissue layers around the opening, which can facilitate passage of a penetrator through the tissue (paragraphs 0061 and 0070).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Gresl such that the first arm is moved proximally to contact the tissue wall, as taught by Bennett, to slightly compress the tissue around the opening.  This modification would facilitate passage of a penetrator through the tissue (Bennett, paragraphs 0061 and 0070).
Regarding claim 8, Gresl as modified by Bennett teaches that the penetrator receiver comprises a feature that selectively secures to the penetrator (Column 5, line 66 - Column 6, line 17; Column 9, lines 11-17).
Regarding claim 9, Gresl as modified by Bennett teaches (Gresl, Figures 9D and 9E) that the penetrator (88) comprises a detachable tip (92).
Regarding claim 10, Gresl as modified by Bennett teaches (Gresl, Figures 9D and 9E) that the penetrator (88) comprises a suture (102) extending from the detachable tip.

Regarding claim 12, Gresl as modified by Bennett above teach the invention substantially as claimed.  However, the combined teaching fails to teach that the first arm is resiliently bendable.
However, Bennett further teaches that the arm members can be resiliently biased such that they assume a configuration to facilitate insertion/removal (paragraphs 0013 and 0047).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first arm to be resiliently bendable, as further taught by Bennett.  This modification would facilitate transition to the insertion/removal position (Bennett, paragraphs 0013 and 0047).
Regarding claim 13, Gresl discloses (Figures 9A-9I) a method for positioning a locator, the method comprising: inserting a distal end of a tissue locator through an opening in a tissue wall (Figure 9A; Column 7, lines 18-22); distally advancing a proximally positioned member (14) to (i) orientate a penetrator receiver (58) to receive a penetrator (88), and (ii) pivot a first arm (16, 18) of the tissue locator radially outwardly from a first pre-deployed position (Figure 9A) to a second deployed position (Figure 9B), the second deployed position having a portion of the first arm separated from a longitudinal axis of the tissue locator by a greater distance than the portion of the first arm in the first pre-deployed position (Column 7, lines 23-36), a distal end of the first 
In the same filed of endeavor, Bennett teaches (Figures 13a-13e) arm members (82) that are deployed radially outwardly from a first position to a second position, the second position being separated from a longitudinal axis of the tissue locator by a greater distance than the portion of the first arm in the first position.  Bennett teaches that proximally moving the first arm to contact the tissue wall slightly compresses the tissue layers around the opening, which can facilitate passage of a penetrator through the tissue (paragraphs 0061 and 0070).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Gresl such that the first arm is moved proximally to contact the tissue wall, as taught by Bennett, to slightly compress the tissue around the opening.  This modification would facilitate passage of a penetrator through the tissue (Bennett, paragraphs 0061 and 0070).
Regarding claim 14, Gresl as modified by Bennett teaches the penetrator receiver (58) cooperates with a member (274) having a through-hole (273) and a penetrator recess (triangular recess 100, Figures 9D-9F) that cooperates with a tip (92) of the penetrator (88).
Regarding claim 15, Gresl as modified by Bennett teaches (Gresl, Figures 9D-9F) the tip (92) lockingly engages with the penetrator recess of the member.

Regarding claim 17, Gresl as modified by Bennett teaches (Gresl, Figures 9D-9F) that the penetrator (88) comprises a suture (102) extending from the detachable tip (92).
Regarding claim 18, Gresl as modified by Bennett teaches (Gresl, Figures 2A and 5A) that the proximal member (14) comprises a proximal end (40) having a cross-sectional dimension, transverse to a longitudinal axis of the shaft, greater than a distal end (64) of the proximal member.
Regarding claim 19, Gresl as modified by Bennett above teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the first arm is resiliently bendable.
However, Bennett further teaches that the arm members can be resiliently biased such that they assume a configuration to facilitate insertion/removal (paragraphs 0013 and 0047).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first arm to be resiliently bendable, as further taught by Bennett.  This modification would facilitate transition to the insertion/removal position (Bennett, paragraphs 0013 and 0047).
Regarding claim 20, Gresl as modified by Bennett teaches the proximal member (14) comprises an outer surface extending from a proximal end (40) to a distal end (42), the proximal end having a diameter in cross-section that is greater than a diameter of the distal end (62; Column 5, line 56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.K/Examiner, Art Unit 3771